{¶ 5} The issue of the application of State v. Foster,
___ Ohio St.3d ___, 2006-Ohio-856, to cases in which the issue raised in Blakely v. Washington (2004), 124 S. Ct. 2531,159 L. Ed. 2d 403, was not raised in the trial court is not free from difficulty.
 {¶ 6} This appeal is a direct review of a sentence imposed by a trial court by following a procedure set forth in a provision of a statute that the Supreme Court of Ohio has held to be unconstitutional. In view of the breadth of the language in ¶ 104 of State v. Foster, supra, in which the subject of remedy on direct appeal is addressed, I conclude that the proper course is to reverse any sentence imposed pursuant to the procedure set forth in the statutory provision that has been held to be unconstitutional, where the sentence is within the scope of the appeal, and, unless the sentencing issue is rendered moot as a result of other aspects of disposition on appeal, to remand the cause for re-sentencing in accordance with State v. Foster.
Therefore, I concur in the opinion of this court in this case.